PER CURIAM.
The petition seeking a belated appeal of the final disposition order rendered on or about October 14, 2002, in Duval County Circuit Court case number 02-5565 CJA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel, the trial court shall appoint counsel to represent him on appeal.
ALLEN, C.J., WEBSTER and VAN NORTWICK, JJ., concur.